Citation Nr: 1141326	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs improved pension benefits in the amount of $41,137.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, the Veteran testified before the undersigned at a video hearing.  A transcript of the hearing is associated with the claims file.  

This case was denied by the Board in an August 2009 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2010, a Joint Motion for Remand was filed and granted by the Court.  

In September 2010, the Board remanded the case to the RO for additional development.  Unfortunately, as the RO failed to complete the Board's previous remand instructions this matter must be remanded once again.


REMAND

The September 2010 Board remand found that certain documents relevant to the appeal and listed in the January 2008 statement of the case (SOC) are no longer associated with the claims files and instructed the RO/AMC to obtain and/or reconstruct these documents on remand.  Upon careful review of the record, the Board finds that the development remains incomplete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Specifically, although the Veteran's Income Verification Match (IVM) folder as well as documents listed on the September 2010 remand as (f) through (m), with the exception of item (h) (the Veteran's request for a hearing dated March 1, 2007), have been associated with the claims file; the remaining documents listed as (a) through (e) and (h) have not been obtained and are not available for review.  These documents which were listed but are still missing are (a) a development letter sent to the Veteran requesting verification of the self-employment and unearned income from 2002 (dated August 9, 2005); (b) a due process letter sent to the Veteran proposing to stop pension benefits effective February 1, 2002, because his income was over the limit (dated December 12, 2005); (c) VA Form 21-4138, Statement in Support of Claim, received from the Veteran informing VA that he reported his employment in February 2003 and indicating that he began working in October 2002 (dated December 30, 2005); (d) an award action taken to reduce pension benefits effective February 1, 2002, and then stopping benefits effective November 1, 2002, due to the Veteran's income being over the limit (dated November 29, 2006); (e) notification letter informing the Veteran that his pension benefits were reduced and then stopped and that an overpayment had been created (dated November 30, 2006); and (h) a request for hearing dated March 1, 2007.  

In addition, the September 2010 Board remand instructed the RO/AMC to memorialize the efforts to reconstruct the missing documents and make a formal finding as to any documents which cannot be obtained.  However, a memorandum and formal finding as to the still missing documents is also not of record.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and/or reconstruct the following documents identified on the September 2010 Board remand as (a) through (e) and (h) which are listed in the January 2008 SOC that are not physically found in the record and associate them with the claims file: 

a.  Development letter sent to the Veteran requesting verification of the self-employment and unearned income from 2002 dated August 9, 2005. 

b.  Due process letter sent to the Veteran proposing to stop pension benefits effective February 1, 2002, because his income was over the limit dated December 12, 2005. 

c.  VA Form 21-4138, Statement in Support of Claim, received from the Veteran informing VA that he reported his employment in February 2003 and indicating that he began working in October 2002 dated December 30, 2005. 

d.  Award action taken to reduce pension benefits effective February 1, 2002, and then stopping benefits effective November 1, 2002, due to the Veteran's income being over the limit dated November 29, 2006. 

e.  Notification letter informing the Veteran that his pension benefits were reduced and then stopped and that an overpayment had been created dated November 30, 2006.  

h.  Request for hearing dated March 1, 2007.

All efforts to obtain and/or reconstruct the missing documents should be memorialized in a memorandum which must be placed in the claims file. 

2.  If any of the above documents cannot be obtained and/or reconstructed, a formal finding to that effect that specifies each unavailable document should be added to the record and the Veteran and his representative must be provided with a copy of the finding as well as asked to provide VA with copies of any of the unavailable record they may have in their possession.

3.  The RO/AMC, after completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, should readjudicate the Veteran's claim taking into account all evidence received since the January 2008 SOC.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

